Exhibit 10.4

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009



--------------------------------------------------------------------------------

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009

 

     Page

ARTICLE I

   I-1

ARTICLE II

   II-1

ARTICLE III

   III-1

ARTICLE IV

   IV-1

ARTICLE V

   V-1

ARTICLE VI

   VI-1

ARTICLE VII

   VII-1



--------------------------------------------------------------------------------

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2009

PURPOSE

First Community Bank of America (the “Company”), previously established,
effective as of January 1, 2005, the First Community Bank Deferred Compensation
Plan (the “Plan”) to retain and reward a select management or highly compensated
employee of the Company. The Plan has been amended and restated effective as of
January 1, 2009 to comply with Section 409A of the Internal Revenue Code of
1986, as amended from time to time (the “Code”) and is hereby further amended
and restated, effective as of January 1, 2009, to clarify certain provisions
describing the benefits payable under the Plan and how these benefits comply
with Section 409A of the Code. The Plan is an unfunded plan established and
maintained for the primary purpose of providing certain key employees who
substantially contribute to the success of the Company with deferred
compensation benefits.

ARTICLE I

Definitions

Whenever used hereinafter, the following terms shall have the meaning set forth
below.

(a) “Accrued Benefit” shall mean the retirement benefit, which the Participant
has earned, based on his Final Compensation as of the date of determination and
calculated in accordance with paragraph (a) of Article III if the Participant
has attained age 65 at the time of determination, or paragraph (b) of Article
III if the Participant has not attained age 65 at the time of determination.

(b) “Actuarial Present Value” shall mean, with respect to determining the amount
of a lump sum payment, an amount determined by using a six and one half percent
(6.5%) discount rate and the Age 85 Mortality Table.

(c) “Beneficiary” shall mean the person or persons designated by a Participant
in writing who are to receive any benefits under the Plan after the
Participant’s death. If the Participant does not select a Beneficiary under this
Plan on forms provided for that purpose by the Plan Administrator, the
Participant’s Beneficiary shall be the Participant’s estate. The Beneficiary may
be changed at any time by filing a new form with the Plan Administrator.

(d) “Change in Control” shall mean the occurrence of any one (1) or more of the
following events:

(1) A change in the effective control of the Company, which occurs only on
either of the following dates:

(A) The date any person or more than one person acting as a group (other than
the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or such proportionately
owned corporation), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company representing more than thirty percent (30%) of the total
voting power of the stock of the Company; or

 

I-1



--------------------------------------------------------------------------------

(B) The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election;

provided that, in any event, the transaction must constitute a “change in the
effective control” of the Company within the meaning of Section 409A(a)(2)(A)(v)
of the Code and Treasury Regulations Section 1.409A-3(i)(5)(vi).

(2) The date any person or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all or substantially all of the Company’s
assets; provided that the transaction must constitute a “change in the ownership
of a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vii).

Notwithstanding the foregoing, in no event shall a Change in Control of the
Company be deemed to have occurred if the Company undergoes a strategic
realignment of its businesses (such as a split-up or spin-off transaction), with
or without a shareholder vote.

(e) “Claimant” shall mean a Participant or Beneficiary.

(f) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, or any successor statute. Reference to a specific section of
the Code shall include a reference to any successor provision.

(g) “Company” shall mean First Community Bank of America and its successors.

(h) “Compensation” shall mean base salary, bonus and incentive compensation
mounts received by a Participant from the Company. Compensation shall not
include any salary reductions made pursuant to a plan described in Section 125
or Section 401 (k) of the Code. Compensation shall not include any amounts
realized from the exercise of a non-qualified stock option or amounts realized
from restricted stock or qualified stock options.

 

I-2



--------------------------------------------------------------------------------

(i) “Early Retirement Age” shall mean the Participant’s attainment of age 60.

(j) “Final Compensation” shall mean the Compensation received by the Participant
over the twelve months immediately preceding the Participant’s last day of
full-time employment.

(k) “Normal Retirement Age” shall mean the Participant’s attainment of age 65,
or if later, the Participant’s age as of the date employment with the Company is
terminated.

(I) “Participant” shall mean Kenneth Cherven.

(m) “Plan” shall mean the First Community Bank Deferred Compensation Plan hereby
created and as it may be amended from time to time.

(n) “Plan Administrator” shall mean a committee appointed by the Company, or if
no committee is appointed, the Company.

(o) “Plan Year” shall mean the 12-month period ending each December 31.

(p) “Separation from Service” shall mean the Participant’s termination of
employment with the employer within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the default rules of Treasury Regulations Section 1.409A-1(h). For
this purpose, the “employer” is the Company and every entity or other person
which collectively with the Company constitutes a single service recipient (as
that term is defined in Treasury Regulations Sections 1.409A-1(g)) as the result
of the application of the rules of Treasury Regulations Sections 1.409A-1
(h)(3).

(q) “Total and Permanent Disability” shall mean the Participant is unable to
engage in a substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s Company.

 

I-3



--------------------------------------------------------------------------------

ARTICLE II

Administration

(a) Plan Administrator.

(1) The Plan Administrator shall have complete control and discretion to manage
the operation and administration of the Plan, with all powers necessary to
enable it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:

(A) To determine all questions relating to the eligibility of Kenneth Cherven to
participate or continue to participate in the Plan;

(B) To maintain all records and books of account necessary for the
administration of the Plan and establish such accounting procedures as are
necessary to administer the Plan;

(C) To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

(D) To compute, certify and arrange for the payment of benefits to which the
Participant or any Beneficiary is entitled;

(E) To process claims for benefits under the Plan by the Participant or any
Beneficiary;

(F) To engage consultants and professionals to assist the Plan Administrator in
carrying out its duties under this Plan; and

(G) To develop and maintain such instruments as may be deemed necessary from
time to time by the Plan Administrator to facilitate payment of benefits under
the Plan.

(2) The Plan Administrator may designate employees of the Company to assist the
Plan Administrator in the administration of the Plan and perform ministerial
duties required of the Plan Administrator hereunder.

(b) Plan Administrator’s Authority. The Plan Administrator may consult with
Company’s officers, legal and financial advisers and others, but nevertheless
the Plan Administrator shall have the full authority and discretion to act, and
the Plan Administrator’s actions shall be final and conclusive on all parties.

(c) Claims and Appeal Procedure for Denial of Benefits. A Participant or
Beneficiary (“Claimant”) may file with the Plan Administrator a written claim
for benefits if the Claimant determines the distribution procedures of the Plan
have not provided him his proper interest in the Plan. The Plan Administrator
must render a decision on the claim within a reasonable period of time of the
Claimant’s written claim for benefits.

 

II-1



--------------------------------------------------------------------------------

The Plan Administrator must provide adequate notice in writing to the Claimant
whose claim for benefits under the Plan the Plan Administrator has denied.
Notice must be provided to the Claimant within a reasonable period of time, but
not later than 90 days (45 days in the case of a claim for disability benefits)
after the receipt of a claim. If the Plan Administrator determines the
additional time is needed, written notice will be forwarded to the Participant
prior to the expiration of the 90-day period (45 days in the case of a claim for
disability benefits). The extension will not exceed 90 days (30 days in the case
of a claim for disability benefits) from the end of the initial period. The Plan
Administrator’s notice to the Claimant must set forth:

(1) The specific reason for the denial;

(2) Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

(3) A description of any additional material and information needed for the
Claimant to perfect his claim and an explanation of why the material or
information is needed;

(4) Appropriate information as to the steps to be taken if the Claimant wants to
submit the claim for review; and

(5) In the case of disability benefits, where disability is determined by a
physician appointed by the Plan Administrator, the specific basis for the
determination of the physician.

Any appeal the Claimant wishes to make of an adverse determination must be made
in writing to the Plan Administrator within sixty (60) days (or 180 days in the
case of a claim for disability benefits where the disability is determined by a
physician chosen by the Plan Administrator) after receipt of the Plan
Administrator’s notice of denial of benefits. The Plan Administrator’s notice
must further advise the Claimant that his failure to appeal the action to the
Plan Administrator in writing will render the Plan Administrator’s determination
final, binding and conclusive. The Plan Administrator’s notice of denial of
benefits must identify the name and address of the Plan Administrator to whom
the Claimant may forward his appeal.

If the Claimant should appeal to the Plan Administrator, he, or his duly
authorized representative, must submit, in writing, whatever issues and comments
he, or his duly authorized representative, believes are pertinent. The Claimant,
or his duly authorized representative, may review pertinent Plan documents free
of charge. The Plan Administrator will re-examine all facts related to the
appeal and make a final determination as to whether the denial of benefits is
justified under the circumstances. The Plan Administrator must advise the
Claimant of its decision within 60 days following (45 days in the case of a
claim for disability benefits) the Claimant’s written request for review. If the
Plan Administrator determines the additional time is needed, written notice will
be forwarded to the Participant prior to the expiration of the 60-day period.
The extension will not exceed 60 days (45 days in the case of a claim for
disability benefits) from the end of the initial period.

 

II-2



--------------------------------------------------------------------------------

ARTICLE III

Benefits

(a) Normal Retirement Benefit. If the Participant retires on or after attaining
his Normal Retirement Age, he will be entitled to receive an Accrued Benefit
with an Actuarial Present Value equal to an annual income equal to 75% of the
Participant’s Final Compensation for the life of the Participant. This Accrued
Benefit shall be paid in the manner described in paragraph (a) of Article IV.

(b) Early Retirement Benefit. If the Participant retires on or after attaining
his Early Retirement Age, but prior to reaching his Normal Retirement Age, he
will be entitled to receive an Accrued Benefit with an Actuarial Present Value
equal to an annual income equal to 60% of the Participant’s Final Compensation
for the life of the Participant. This Accrued Benefit shall be paid in the
manner described in paragraph (a) of Article IV.

(c) Death Benefit. In the event of the death of a Participant prior to actual
retirement, the Participant’s Beneficiary shall be entitled to receive an
Accrued Benefit with an Actuarial Present Value equal to an annual income equal
to 60% of the Participant’s vested Accrued Benefit for the life of an individual
with the same life expectancy as the Participant, determined immediately prior
to his death.

(d) Disability Benefit. In the event a Participant has a Separation from Service
by reason of a Total and Permanent Disability, such Participant shall be
entitled to receive a benefit equal to his Accrued Benefit determined as of the
date of his Separation from Service. This Accrued Benefit shall be paid in the
manner described in paragraph (a) of Article IV.

(e) Termination of Employment Benefit.

(1) In the event that a Participant has a Separation from Service prior to his
Early Retirement Age for any reason (other than Total and Permanent Disability
or death), the Participant shall be entitled to a benefit equal to his vested
Accrued Benefit determined as of the date of his Separation from Service. This
Accrued Benefit shall be paid in the manner described in paragraph (a) of
Article IV.

(2) In the event a Participant has a Separation from Service for any reason
prior to becoming fully vested, the Participant shall forfeit all nonvested
benefits under this Plan.

(f) Change in Control Benefit. In the event the Participant is terminated from
employment and has a Separation from Service within two years of a Change in
Control, the Participant will be entitled to an Accrued Benefit not less than
his vested Accrued Benefit determined as of the date of the Change in Control.
This Accrued Benefit shall be paid in the manner described in paragraph (a) of
Article IV.

 

III-1



--------------------------------------------------------------------------------

(g) Vesting.

(1) The Participant shall vest in accordance with the following vesting
schedule:

 

DATE

   VESTED
PERCENTAGE

Prior to July 1, 2010

   0%

July 1, 2010

   50%

July 1, 2011

   55%

July 1, 2012

   60%

July 1, 2013

   66%

July 1, 2014

   70%

July 1, 2015

   75%

July 1, 2016

   80%

July 1, 2017

   85%

July 1, 2018

   90%

July 1, 2019

   95%

On or after July 1, 2020

   100%

(2) Notwithstanding the foregoing, the Participant shall be fully vested upon
attainment of Early Retirement Age or Normal Retirement Age or upon a Total and
Permanent Disability.

(3) (A) Notwithstanding the foregoing, if a Participant’s employment is
involuntarily terminated prior to July 1, 2014 for reasons other than “for
cause” or the Participant is terminated prior to July 1, 2014 as a result of a
Change in Control, he will be deemed to be 70% vested.

(B) If a Participant’s employment is involuntarily terminated “for cause,” he
will be deemed to be 0% vested.

(C) For purposes of this paragraph, if the Participant is terminated as a result
of his criminal conduct or misconduct involving moral turpitude, gross
negligence in carrying out the directions of the Board of Directors of the
Company, continued insubordination or intentional refusal to follow reasonable
and legal directions of the Board, substance abuse or intentional violation of
conflicts of interest policies established by the Board, he shall be considered
as being terminated “for cause.”

(h) Forfeitures. Forfeited amounts under this Plan shall remain the property of
the Company or, if applicable, the trust established pursuant to Article V.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

Distribution of Benefits

(a) Time and Form of the Distribution of Benefits. The benefit payable to the
Participant pursuant to Article III shall be paid in the form of a single lump
sum payment to the Participant (or, in the case of death, the Participant’s
Beneficiary) in an amount equal to the Actuarial Present Value of the Accrued
Benefits described in Article III. Except as provided in subparagraph (c) below,
this payment shall be made on the first day of the second month following the
Participant’s (1) death or (2) Separation from Service for any reason.

(b) Tax Withholding. The Company may withhold, or require the withholding from
any benefit payment which it is required to make, any federal, state or local
taxes required by law to be withheld with respect to a benefit payment and such
sum as the Company may reasonably estimate as necessary to cover any taxes for
which the Company may be liable and which may be assessed with regard to such
payment. Upon discharge or settlement of such tax liability, the Company shall
distribute the balance of such sum, if any, to a Participant, or if a
Participant is then deceased, to the Beneficiary of the Participant. Prior to
making any payment hereunder, the Company may require such documents from any
taxing authority, or may require such indemnities or surety bond, as the Company
shall reasonably deem necessary for its protection.

(c) Delayed Distribution for Specified Employees. Notwithstanding the preceding
subparagraph (a) of Article IV or any other provision in this Plan to the
contrary, if the Participant is a “Specified Employee” of the Company (as
defined in Treasury Regulation section 1.409A-1(i), at the time of the
Participant’s Separation from Service, then any amounts payable with respect to
the Participant as a result of the Participant’s Separation from Service shall
not be paid until the first business day of the seventh calendar month following
the date of the Participant’s Separation from Service, or, if earlier, within
ninety (90) days following the Participant’s death.

 

IV-1



--------------------------------------------------------------------------------

ARTICLE V

Financing

(a) Financing. The benefits under this Plan, and the expenses of administering
the Plan and maintaining any trust created pursuant to paragraph (d) of this
Article V, may be paid out of the general assets of the Company or any trust.

(b) No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to the provisions of this Plan, shall create or be construed to create
a funded plan, a trust of any kind or a fiduciary relationship between the
Company and a Participant, a Participant’s Beneficiary or any other person.

(c) Unsecured Interest. A Participant shall not have any interest whatsoever in
any specific asset of the Company. To the extent that any person acquires a
right to receive payments under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(d) Establishment of Trust.

(1) The Company may establish one or more trusts substantially in conformance
with the terms of the model trust described in Revenue Procedure 92-64 to assist
in meeting its obligations to Participants under this Plan. Except as provided
in paragraph (b) above and the terms of the trust agreement, any such trust or
trusts shall be established in such manner as to permit the use of assets
transferred to the trust and the earnings thereon to be used by the trustee
solely to satisfy the liability of the Company in accordance with the Plan.

(2) The Company, in its sole discretion, and from time to time, may make
contributions to the trust. Unless otherwise paid by the Company, all benefits
under the Plan and expenses chargeable to the Plan shall be paid from the trust.

(3) The powers, duties and responsibilities of the trustee shall be as set forth
in the trust agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.

(e) Alternative Funding Vehicles. In addition to, or in place of, creating and
maintaining a rabbi trust, the Company may implement other financing
arrangements for the purpose of paying some or all of the benefits provided
under this Plan.

(f) Subject to Claims. The Plan constitutes an unsecured promise by the Company
to pay benefits in the future. Participants employed by the Company shall have
the status of general unsecured creditors of the Company. The Plan is unfunded
for Federal tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974. All amounts credited to the Participants’ Accounts
will remain the general assets of the Company and shall remain subject to the
claims of the Company’s creditors until such amounts are distributed to the
Participants.

 

V-1



--------------------------------------------------------------------------------

ARTICLE VI

Amendment and Termination

(a) Amendment and Termination. The Plan may be amended or terminated at any
time, or from time to time, by the Company. Any such amendment or termination
shall be ratified and approved by the Company’s board of directors. The ability
of the Company to terminate the Plan shall comply with Section 409A of the Code
and the regulations thereunder.

(b) Effect of Amendment or Termination.

(1) No amendment or termination of the Plan shall affect the rights of any
Participant with respect to any Accrued Benefits determined as of the date of
such amendment or termination.

(2) In the event that the Plan is terminated, the Participant’s Accrued Benefit
shall be distributed to the extent permitted under Section 409A of the Code. The
timing and manner of the distribution of benefits in connection with any
termination of the Plan shall comply with Section 409A of the Code and the
regulations thereunder. No payment of any Participant’s benefit under the Plan
may be accelerated as a result of the termination of the Plan unless:

(A) the Plan is terminated within the period of 30 days preceding or the 12
months following a “Change in Control” event (as the term is defined in Treasury
Regulations Section 1.409A-3(i)(5));

(B) the Plan is terminated within 12 months of a corporate dissolution or is
terminated with the approval of a bankruptcy court overseeing a bankruptcy of
the Company;

(C) The Company terminates this Plan and all other similar deferred compensation
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c), provided that (i) any benefits payable as a result of the
termination (other than benefits that would have been payable under the terms of
the Plan without regard to the termination) are not paid until at least 12
months after the date of termination of the Plan, (ii) all benefit payments
under the Plan are completed within 24 months after the date of termination of
the Plan, and (iii) the Company does not adopt a new or replacement deferred
compensation plan within 3 years after the date of termination of the Plan.

 

VI-1



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

(a) Payments to Minors and Incompetents. If the Plan Administrator receives
satisfactory evidence that a person who is entitled to receive any benefit under
the Plan, at the time such benefit becomes available, is a minor or is
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefore, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian, or other
representative of the estate of such person shall have been duly appointed, the
Plan Administrator may authorize payment of such benefit otherwise payable to
such person to such other person or institution; and the release of such other
person or institution shall be a valid and complete discharge for the payment of
such benefit.

(b) Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract between the Company and the Participant, nor to be
consideration for the employment of a Participant. Nothing in the Plan shall
give a Participant the right to be retained in the employ of the Company; the
Participant shall remain subject to discharge or discipline as an employee to
the same extent as if the Plan had not been adopted.

(c) Non-Alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or Beneficiary of such person in
such manner and proportions as it shall deem proper.

(d) State Law. This instrument shall be construed in accordance with and
governed by the laws of the State of Florida, to the extent not superseded by
the laws of the United States.

(e) No Interest in Assets. Nothing contained in the Plan shall be deemed to give
any Participant any equity or other interest in the assets, business or affairs
of the Company. No Participant in the Plan shall have a security interest in
assets of the Company used to make contributions or pay benefits.

(f) Recordkeeping. Appropriate records shall be maintained for the purpose of
the Plan, subject to the supervision and control of the Plan Administrator.

(g) Gender. Throughout this Plan, and whenever appropriate, the masculine gender
shall be deemed to include the feminine and neuter; the singular, the plural;
and vice versa.

 

VII-1



--------------------------------------------------------------------------------

(h) Liability Limited. In administering the Plan neither the Plan Administrator
nor any officer, director or employee thereof, shall be liable for any act or
omission performed or omitted, as the case may be, by such person with respect
to the Plan; provided, that the foregoing shall not relieve any person of
liability for gross negligence, fraud or bad faith. The Plan Administrator, its
officers, directors and employees shall be entitled to rely conclusively on all
tables, valuations, certificates, opinions and reports that shall be furnished
by any actuary, accountant, trustee, insurance company, consultant, counsel or
other expert who shall be employed or engaged by the Plan Administrator in good
faith.

(i) Protective Provisions. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Plan Administrator may deem necessary and
taking such other relevant action as may be requested by the Plan Administrator.
If a Participant refuses to cooperate or makes any material misstatement of
information or nondisclosure of medical history, then no benefits will be
payable hereunder to such Participant or his Beneficiary, provided that, in the
Plan Administrator’s sole discretion, benefits may be payable in an amount
reduced to compensate the Company for any loss, cost, damage or expense suffered
or incurred by the Company as a result in any way of such action, misstatement
or nondisclosure.

(J) Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder and the remainder shall continue in full force and
effect.

(k) Section 409A Compliance. The Company intends for this Plan to conform in all
respects to the requirements under Section 409A of the Code, the failure of
which would result in the imposition or accrual of penalties, interest or
additional taxes under Section 409A of the Code (the “Section 409A
Requirements”). Accordingly, the Company intends for this Plan to be
interpreted, construed, administered and applied in a manner as shall meet and
comply with the Section 409A Requirements, and in the event of any inconsistency
between this Plan and the Section 409A Requirements, this Plan shall be reformed
so as to meet the Section 409A Requirements. Any reference in this Plan to
Section 409A of the Code, or any subsection thereof, shall be deemed to mean and
include, to the extent then applicable and then in force and effect (but not to
the extent overruled, limited or superseded), published rulings, notices and
similar announcements issued by the Internal Revenue Service under or
interpreting Section 409A of the Code and regulations (proposed, temporary or
final) issued by the Secretary of the Treasury under or interpreting
Section 409A of the Code.

 

VII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment and restatement of the Plan is effective as
of the date first written above and has been executed on the date written below.

 

    FIRST COMMUNITY BANK OF AMERICA March 15, 2010     By:   /s/ Robert M. Menke
Date       Robert M. Menke, Chairman

 

VII-3